
	
		II
		109th CONGRESS
		2d Session
		S. 3624
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Burr (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  enhance disproportionate share hospital treatment for sole community hospitals
		  under the Medicare program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Helping Sole Community Hospitals
			 Act of 2006.
		2.Enhanced
			 disproportionate share hospital treatment for sole community hospitals under
			 the Medicare programSection
			 1886(d)(5)(F)(xiv)(II) of the Social Security Act (42 U.S.C.
			 1395ww(d)(5)(xiv)(II)), as amended by section 5003(d) of the Deficit Reduction
			 Act of 2005 (Public Law 109–171), is amended by inserting or as a sole
			 community hospital under subparagraph (D)(iii) before the period at the
			 end.
		
